Citation Nr: 0115622	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-22 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for chronic 
undifferentiated schizophrenia, currently evaluated as 10 
percent disabling, to include the issue of whether 
restoration of a 50 percent rating for such disability is 
warranted.


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania that reduced the 
veteran's service connected chronic undifferentiated 
schizophrenia to a 10 percent evaluation. 


REMAND

The veteran contends that an increased rating is warranted 
for his service connected 
chronic undifferentiated schizophrenia, and that his 50 
percent rating for schizophrenia, reduced to 10 percent 
effective October 2000, should be restored.

The Board notes that the veteran recently sent a letter, 
dated November 2000, to the Board, indicating that he wished 
to submit additional evidence in support of his claim.  The 
veteran indicated at that time that he was currently under 
the care of a physician at the VA Medical Center in Lebanon, 
Pennsylvania, who the veteran indicated had prescribed him 
more medication, and had scheduled regular office visits for 
him.  The Board notes that the veteran did not submit actual 
records of his treatment at this facility, however, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA records are constructively in the possession 
of VA adjudicators.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  As such, the RO should obtain these records and 
associate them with the claims file.

Further, the Board notes that there has recently been a 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).   

Upon REMAND, the RO should consider whether any further 
development is required for this claim under the new law.

As such, this case is REMANDED for the following development:

1. The RO should obtain the names and 
addresses of all medical care 
providers who have treated the veteran 
for any psychiatric disability since 
service.  After securing the necessary 
release(s), the RO should obtain any 
records not already in the veteran's 
claims folder.  The RO should also 
obtain any relevant medical records of 
the veteran from any VA facility that 
are not already of record, to 
specifically include any additional 
records from the Lebanon, Pennsylvania 
VA Medical Center not already of 
record.  If any requested records are 
not available, or the search for such 
records otherwise yields negative 
results, that fact should be noted in 
the veteran's claims file, and he so 
notified. The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and should 
be provided the opportunity to do so. 

2. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

4. Following completion of the foregoing, 
and any other development deemed 
warranted by the record, to include a 
further VA examination if warranted, 
the RO should again consider this 
claim on the basis of all pertinent 
medical evidence of record and legal 
authority.  The RO should provide 
clear reasons and bases for its 
determinations, addressing all 
concerns noted in this REMAND. 

5. If this claim remains denied, the 
veteran should be provided with an 
appropriate supplemental statement of 
the case and afforded the applicable 
time period for response before the 
claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




